DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/089934 06/05/2018. 
                                                          Preliminary amendment
3.    Preliminary amendment filed on 08/10/2018 has been acknowledged and considered.
      In the Preliminary amendment, the applicant has been amended the specification and remained claims 1-10.
     Claims 1-10 are currently pending in the application.
                                                                 Oath/Declaration
4.   The oath/declaration filed on 08/10/2018 is acceptable.
                                                                         Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                  Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/04/2019 and 01/15/2020.
                                                    Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK et al., hereafter “PARK” (U.S. Publication No. 2017/0294620 A1) in view of LIM et al., hereafter “LIM” (U.S. Publication No. 2011/0143499 A1).
      Regarding claim 1, PARK discloses a organic light emitting diode display panel, comprising: 
           a flexible substrate (100, para [0062]), comprising a display area (1A, para [0070), a bonding area (2A (peripheral area (PA), para [0070] including bonding area in Fig. 2A and para [0031] in Huang et al. (U.S. Publication 2014/0376164 A1)), and a bending area (BA, para [0070]) disposed between the display area (1A) and the bonding area (2A) (e.g. Figs. 8-9); 
            an organic light emitting diode element (300), disposed on a first surface (upper surface) of the flexible substrate (100), wherein the organic light emitting diode element (300) is located in the display area (DA/1A); 
             a first back plate (PF, para [0061]), disposed on a second surface (lower surface) of the flexible substrate (100) opposite to the first surface (upper surface), 
      PARK discloses the features of the claimed invention as discussed above, but does not disclose a second back plate, disposed on the second surface and located in the bonding area, wherein the second back plate is formed of curing adhesive.
      LIM, however, discloses a second back plate (referred as a light shielding layer (220)), disposed on the second surface (lower surface (210a) of the substrate 210) and located in the bonding area (periphery area (non-display area NDA, Fig. 2), see (peripheral area (PA), para [0070] including bonding area in Fig. 2A and para [0031] in Huang et al. (U.S. Publication 2014/0376164 A1)), wherein the second back plate (330) is formed of curing adhesive (Fig. 17 and para [0110]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of PARK to provide a second back plate, disposed on the second surface and located in the bonding area, wherein the second back plate is formed of curing adhesive as taught by LIM for a purpose of increasing the bond strength of the adhesive for the organic light emitting diode display panel.
      Regarding claim 2, PARK and LIM (citations to PARK unless otherwise noted) discloses wherein the curing adhesive (220) is ultraviolet curing adhesive. (e.g. Fig. 17 and para [0110]).
8.    Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over PARK and LIM in view of YUG (U.S. Publication No. 2018/0159087 A1).
Regarding claim 3, PARK and LIM discloses the features of the claimed invention as discussed above, but does not disclose wherein the first back plate is fabricated with polyethylene terephthalate.
     YUG, however, discloses the protective layer (111a) may include polyethylene terephthalate (PET) or a material including PET (e.g. Fig. 1 and para [0049]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the material adhesive layer teaching of YUG with PARK and LIM because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to make good bonding. MPEP 2144.06.
9.    Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over PARK and LIM in view of Li et al., hereafter “Li” (U.S. Publication No. 2018/0226609 A1).
      Regarding claim 1, PARK discloses a manufacturing method of an organic light emitting diode display panel, comprising: 
           S1, providing a flexible substrate (100, para [0062]), comprising a display area (1A), a bonding area (2A (peripheral area (PA), para [0070] including bonding area in Fig. 2A and para [0031] in Huang et al. (U.S. Publication 2014/0376164 A1)), and a bending area (BA) disposed between the display area (1A) and the bonding area (2A); 
            S2, fabricating an organic light emitting diode element (300) in the display area (1A) on a first surface (upper surface) of the flexible substrate (100); 
            S3, fabricating a first back plate (PF including adhesives 181/182, para [0061]) located in the display area (1A) on a second surface of the flexible substrate opposite to the first surface (Fig. 10 and para [0054]). 
 coating curing adhesive on a portion of the second surface in the bonding area, and curing the curing adhesive to form a second back plate.
      LIM, however, discloses a second back plate (220), disposed on the second surface (lower surface (220a) of the substrate 210) and located in the bonding area (periphery area (non-display area (NDA)), see (peripheral area (PA), para [0070] including bonding area in Fig. 2A and para [0031] in Huang et al. (U.S. Publication 2014/0376164 A1)), wherein the second back plate (220) is formed of curing adhesive (Fig. 17 and para [0110]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of PARK to provide coating curing adhesive on a portion of the second surface in the bonding area as taught by CHEN for a purpose of increasing the bond strength of the adhesive for the organic light emitting diode display panel.
       PARK and LIM discloses the features of the claimed invention as discussed above, but does not disclose curing the curing adhesive to form a second back plate.
      Li, however, discloses the adhesive material (60) comprises one or more of the ultraviolet (UV) irradiation curing and thermal curing (Fig. 5 and para [0053]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of PARK and LIM to provide curing the curing adhesive to form a second back plate as taught by Li for a purpose of increasing curing efficiency of the adhesive for the organic light emitting diode display panel.
s 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over PARK, LIM and Li in view of Yanagawa (U.S. Publication No. 2004/0242115 A1).
      Regarding claim 5, PARK, LIM and Li discloses the features of the claimed invention as discussed above, but does not disclose wherein Step S4 specifically comprises: coating ultraviolet curing adhesive on the portion of the second surface in the bonding area; irradiating and curing the ultraviolet curing adhesive by ultraviolet light to form the second back plate.
     Yanagawa, however, discloses the peripheral sealing agent 130' in the present invention is an ultraviolet-radiation-curing type adhesive (Fig. 1(b) and an ultraviolet-radiation-curing type adhesive that cures in 10 to 60 seconds by irradiation of ultraviolet radiation with energy density of 100 mW/cm2, to form peripheral sealing layer 130 (Fig. 1(c) and para [0071]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of PARK, LIM and LI to provide curing the curing adhesive to form a second back plate as taught by Yanagawa for a purpose of increasing the bond strength of the adhesive for the organic light emitting diode display panel.
      Regarding claim 6, PARK, LIM, Li and Yanagawa discloses the features of the claimed invention as discussed above including the peripheral sealing agent 130' in the present invention is an ultraviolet-radiation-curing type adhesive (Fig. 1(b) and an ultraviolet-radiation-curing type adhesive that cures in 10 to 60 seconds by irradiation of ultraviolet radiation with energy density of 100 mW/cm2, to form peripheral sealing layer  wherein a duration of irradiating the ultraviolet curing adhesive by the ultraviolet light is 5s to 1Os.
         The selection of the claimed process parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide wherein a duration of irradiating the ultraviolet curing adhesive by the ultraviolet light is within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Regarding claim 7, PARK, LIM, Li and Yanagawa discloses the features of the claimed invention as discussed above including the peripheral sealing agent 130' in the present invention is an ultraviolet-radiation-curing type adhesive (Fig. 1(b) and an ultraviolet-radiation-curing type adhesive that cures in 10 to 60 seconds by irradiation of ultraviolet radiation with energy density of 100 mW/cm2, to form peripheral sealing layer 130 (Fig. 1(c) and para [0071]) while the applicant claimed wherein a curing energy of the ultraviolet light is 1500mj/cm2.
         The selection of the claimed process parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide wherein a curing energy of the ultraviolet light s within the claimed range, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
11.   The following is a statement of reason for the indication of allowable subject matter:
        Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein Step S3 comprises: positioning the flexible substrate, where the organic light emitting diode element is fabricated, on a support table to position the organic light emitting diode element in a first indentation of the support table and to position a driving chip in the bonding area in a second indentation of the support table; using a roller to attach the first back plate to the second surface as cited in claim 8.
        Claims 9-10 are directly depend on claim 8, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                              Cited Prior Arts
12.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KIM et al. (U.S. Publication No. 2018/0034002 A1).                                                                               
                                                                  Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892